ORDER
PER CURIAM.
In this consolidated appeal, Dale G. Kling appeals the denial of his motion to modify the maintenance provision of a dissolution decree, and Melody A. Kling appeals the trial court’s failure to award her attorney’s fees and costs. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b).